1 ~
21
3
4
5
6
7
8                         [)KITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFO1tNIA
10
      ~ U1~TITED STATES OF t~1V~RICA,              Case No.:S'. l8 - L1Z- -19~~
11
                        Plaintiff,                  ORDER OF DETENTION PENDING
12                                                  FURTHER REVOCATION
                 v.                                PROCEEDINGS
13                                                 (~ED.R. CRIM.P. 32.1(a)(6); 1S
                                                     T.S.C. § 3143(a)(1))
14      T~~`~
                         Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the     C~To~            District of
18 C~u C~sa~-+~ ~ ~. for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1),the Court finds that:
22 A.(        The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee ifreleased under 18
24            U.S.C. 3142(b)or(c). This finding is based on the following:
25           (        information in the Pretrial Services Report and Recommendation
26           () 'formation in the violation petition and reports)
27           (        the defendant's nonobjection to detention at this time
28           () other•


                                               1
 1                    or
 2 B.(        -The defendant has not _met his/her burden ofestablishing by clear and
 3            convincing evidence that he/she is not likely to pose a danger to the safety
4             ofany other person or the community ifreleased under 18 U.S.C.
 5            § 3142            or {c). This finding is based on the following:
6             (.        information in the Pretrial Services Report and Recommendation
 7            O             orma~ion in the violation petition and reports)
 8            (         the defendant's nonobjection to detention at this time
 9            O         other: .
i0
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated:          v?~~ ~,~j'                              `~v^~--.4n.C---'-
15        ~                                       ITNITED STATES MAGISTRATE JUDGrE
16
17
18
19
20
2i
22                                                                                           ~
23
24
25
2b
27
28


     ~~                                              2                                       ~
